      Case 2:20-cv-02096-WBS-AC Document 5 Filed 10/20/20 Page 1 of 3


 1   Maxwell V. Pritt (SBN 253155)
        mpritt@bsfllp.com
 2   Joshua I. Schiller (SBN 330653)
        jischiller@bsfllp.com
 3   Beko O. Reblitz-Richardson (SBN 238027)
        brichardson@bsfllp.com
 4   BOIES SCHILLER FLEXNER LLP
     44 Montgomery Street, 41st Floor
 5   San Francisco, CA 94104
     Telephone:      (415) 293-6800
 6   Facsimile:      (415) 293-6899
 7
     Counsel for Plaintiffs Applied Underwriters, Inc.
 8   and Applied Risk Services, Inc. in
     CASE NO. 2:20-CV-02096-KJM-AC
 9
10                                 UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12
     APPLIED UNDERWRITERS, INC., et al;                  CASE NO. 2:20-CV-02096-KJM-AC
13

14                  Plaintiffs,                          NOTICE OF RELATED CASES
15           v.
     INSURANCE COMMISSIONER OF THE
16   STATE OF CALIFORNIA RICARDO LARA, in
     his official capacity, et al.
17

18                  Defendants.
     Shasta Linen Supply, Inc;                           CASE NO. 2:16-CV-00158-WBS-AC
19
20                  Plaintiffs,                          NOTICE OF RELATED CASES
21          v.
     Applied Underwriters, Inc., et al.
22
                  Defendants.
23   Pet Food Express Ltd.;                              CASE NO. 2:16-CV-01211-WBS-AC
24
                    Plaintiffs,                          NOTICE OF RELATED CASES
25
            v.
26   Applied Underwriters Inc., et al.
27                Defendants.

28


                                NOTICE OF RELATED CASES
       CASE NOS. 2:20-cv-02096-KJM-AC; 2:16-CV-00158-WBS-AC; 2:16-CV-01211-WBS-AC
       Case 2:20-cv-02096-WBS-AC Document 5 Filed 10/20/20 Page 2 of 3


 1          Plaintiffs Applied Underwriters, Inc. (“Applied”) and Applied Risk Services, Inc. (“ARS”)

 2   respectfully submit this Notice of Related Cases to inform the Court that the case styled Applied

 3   Underwriters, Inc. v. Insurance Commissioner (Case No. 2:20-cv-02096-KJM-AC) (the “2020

 4   Applied Case”), closely relates to two cases that were extensively litigated before and resolved by

 5   the Honorable William B. Shubb of this Court: (1) Shasta Linen Supply, Inc. v. Applied

 6   Underwriters, Inc., Case Nos. 2:16-cv-158 WBS AC (hereafter “Shasta Linen”), and (2) Pet Food

 7   Express, Ltd. v. Applied Underwriters, Inc., Case No. 2:16-CV-01211 (hereafter “Pet Food

 8   Express”) (together with Shasta Linen, the “EquityComp® Litigations”). Pursuant to Local Rule

 9   123(c), the 2020 Applied Case should be assigned to Judge Shubb, who heard the EquityComp®
10   Litigations.

11          The transactions at issue in Shasta Linen and Pet Food Express, and the way that those cases

12   were resolved by Judge Shubb, are directly at issue in the 2020 Applied Case. As detailed in the

13   complaint, the 2020 Applied Case involves a dispute over whether Defendants’ actions are an

14   attempt at an end run around this Court’s rulings in Shasta Linen and Pet Food Express, alleging

15   violations of the United States Constitution and unlawful retaliation against Plaintiffs. Previous

16   familiarity with the underlying transactions at issue in the EquityComp® Litigations and in their

17   procedural histories will aid the Court in efficient evaluation and resolution of key issues in the 2020

18   Applied Case.

19          Pursuant to Local Rule 123(a)(4), the 2020 Applied Case is related to the EquityComp
20   Litigations, and the 2020 Applied Case should be assigned to Judge Shubb to conserve judicial

21   resources and avoid the substantial duplication of labor that would result from assignment to a

22   different Judge not already familiar with these issues. Assignment of the 2020 Applied Case to a

23   Judge other than Judge Shubb will require the Court to expend time and resources to “catch up”

24   with the complex insurance law issues and lengthy procedural histories of the EquityComp®

25   Litigations.

26
27

28
                                             -1-
                                NOTICE OF RELATED CASES
       CASE NOS. 2:20-cv-02096-KJM-AC; 2:16-CV-00158-WBS-AC; 2:16-CV-01211-WBS-AC
      Case 2:20-cv-02096-WBS-AC Document 5 Filed 10/20/20 Page 3 of 3


 1   Dated: October 20, 2020            Respectfully submitted,
 2
                                        By: /s/ Maxwell V. Pritt
 3                                         Maxwell V. Pritt (SBN 253155)
                                           mpritt@bsfllp.com
 4                                         Joshua I. Schiller (SBN 330653)
                                           jischiller@bsfllp.com
 5                                         Beko O. Reblitz-Richardson (SBN 238027)
                                           brichardson@bsfllp.com
 6                                         BOIES SCHILLER FLEXNER LLP
                                           44 Montgomery Street, 41st Floor
 7                                         San Francisco, CA 94104
                                           Telephone: (415) 293-6800
 8                                         Facsimile: (415) 293-6899
 9                                        Counsel for Plaintiffs Applied Underwriters, Inc.
                                          and Applied Risk Services, Inc. in CASE NO.
10                                        2:20-CV-02096-KJM-AC
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             -2-
                                NOTICE OF RELATED CASES
       CASE NOS. 2:20-cv-02096-KJM-AC; 2:16-CV-00158-WBS-AC; 2:16-CV-01211-WBS-AC
